AMENDMENT TO PURCHASE AGREEMENT This Amendment to Purchase Agreement entered into as of February 12, 2009 by and between BLUE EARTH SOLUTIONS TENNESSEE Inc., a Tennessee corporation ("Purchaser") and THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA, A New York corporation, successor by merger to Berkshire Life Insurance Company, a Massachusetts corporation ("Seller"); WITNESSETH: WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale Agreement, effectively dated January 8, 2009 (the "Contract"); and WHEREAS, Purchaser and Seller desire to continue with the Contract subject to the changes thereto hereinafter set forth; NOW, THEREFORE, for and in consideration of the premises hereof and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Purchaser and Seller do hereby covenant, stipulate and agree as follows: 1. Closing Date : Seller and Purchaser agree and recognize that the Closing date for this transaction shall be on or before March 31, 2009. 2. All other terms and conditions as set forth in the Agreement shall remain in full force and effect. 3. This Amendment may be executed in multiple counterparts, each of which shall be deemed an original. 4. The Agreement, as modified herein, is hereby ratified and confirmed by the parties as binding upon each of them and enforceable against them in accordance with its terms and conditions. IN WITNESS WHEREOF, the parties have executed this Amendment to Purchase and Sale Agreement as of the dates set forth below their respective signatures. PURCHASER: BLUE EARTH SOLUTIONS TENNESSEE INC., a Tennessee corporation By: /s/ James Cohen Jr. Name: James Cohen Jr. Title: Vice President SELLER: THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA, a New York corporation, successor by merger to Berkshire Life Insurance Company, a Massachusetts corporation By: /s/ Robert LoCascio Name Robert LoCascio Title: Sr. Director
